IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


TIFFANY MATTHEWS,                        : No. 323 MAL 2017
                                         :
                  Petitioner             :
                                         : Petition for Allowance of Appeal from
                                         : the Order of the Superior Court
             v.                          :
                                         :
                                         :
MICHAEL G. WINCE AND DORENE M.           :
WINCE,                                   :
                                         :
                  Respondents            :


                                    ORDER



PER CURIAM

     AND NOW, this 17th day of October, 2017, the Petition for Allowance of Appeal

is DENIED.